Citation Nr: 0831942	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  06-19 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to accrued benefits based on a pending claim 
of entitlement to a total disability rating due to individual 
unemployability (TDIU) effective earlier than April 16, 1992.

2.  Entitlement to accrued benefits based on a pending claim 
of entitlement to service connection for nervousness, a 
change in vision and in speech, and depressed mood.

(The issue of entitlement to accrued benefits based on a 
pending claim of whether the Board committed clear and 
unmistakable error (CUE) in an August 8, 1991 Board decision 
in not granting a rating in excess of 10 percent for 
residuals of a skull fracture, including organic brain 
syndrome (OBS) is addressed in a separate decision of the 
Board issued this date.)


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from November 1960 to 
September 1964.  He died in June 2003.  The appellant is the 
veteran's surviving spouse.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a September 2003 decisional letter and June 
2005 rating decision of the Department of Veterans Affairs 
(VA), Regional Office (RO) in St. Paul, Minnesota.

The issue of entitlement to accrued benefits based on a 
pending claim of entitlement to a total disability rating 
based on individual unemployability (TDIU) due to service-
connected disability, effective earlier than April 16, 1992, 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.


FINDING OF FACT

In a statement dated September 25, 2000, the veteran's 
representative withdrew the veteran's then pending appeal for 
service connection for nervousness, a change in vision and in 
speech, and depressed mood.


CONCLUSION OF LAW

Entitlement to accrued benefits based on a pending claim of 
service connection for nervousness, a change in vision and in 
speech, and depressed mood is not warranted.  38 U.S.C.A. 
§ 5121(a) (West 2002).


INTRODUCTION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, the record does not reflect that the 
appellant received VCAA notice as to her claims for accrued 
benefits.    In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007), the Federal Circuit stated that all VCAA notice errors 
are presumed prejudicial and require reversal unless the VA 
can show that the error did not affect the essential fairness 
of the adjudication.  To do this, the VA must show that the 
purpose of the notice was not frustrated, such as by 
demonstrating that any defect was cured by actual knowledge 
on the part of the claimant, that a reasonable person could 
be expected to understand from the notice what was needed, 
that a benefit could not have been awarded as a matter of 
law, or perhaps where the claimant has stated that he or she 
has no further evidence to submit, or where the record 
reflects that VA has obtained all relevant evidence.  There 
must be a demonstration that there was no prejudicial error.  
See Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d 
Cir.1974) ("[N]o error can be predicated on insufficiency of 
notice since its purpose had been served.").  In order for 
the Court to be persuaded that no prejudice resulted from a 
notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially 
fair.").  See also Dunlap v. Nicholson, 21 Vet. App. 112, 
118 (2007).  

The Court has stated that "[n]othing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore [the 'extensive administrative appellate process'] 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non-
prejudicial when the full panoply of administrative appellate 
procedures established by Congress are provided to the 
claimant.  It is well settled that a remand is not warranted 
when no benefit would flow to the claimant."  See Vazquez-
Flores.  

The Board notes that the veteran is represented by an 
attorney.  Further, the SOC set forth the criteria for 
substantiating the claim.  Also, the claimant demonstrated 
that there was actual knowledge of what was needed to 
establish her claim in statements by her and her attorney.  
See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) ; see 
also Short Bear v. Nicholson, 19 Vet. App. 341, 344 (2005).  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of VA and 
private post-service treatment and examinations.  
Additionally, the claims file contains the appellant's and 
her attorney's statements in support of her claim.  The Board 
has carefully reviewed such statements and concludes that 
there has been no identification of further evidence not 
already of record.  The Board has also perused the records 
for references to additional evidence not of record, but has 
found nothing to suggest that there is any outstanding 
evidence with respect to the appellant's claim adjudicated 
herein on the merits.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to her claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

As noted above, the veteran died in June 2003.  The governing 
law applicable in cases where the veteran died prior to 
December 16, 2003 provides that, upon the death of a veteran, 
periodic monetary benefits to which he was entitled to, on 
the basis of evidence in the file at the date of death 
(accrued benefits), and due and unpaid for a period not to 
exceed two years, shall, upon the death of such individual, 
be paid to a living person, including the veteran's spouse.  
38 U.S.C.A. § 5121(a) (West 2002).  Applications for accrued 
benefits must be filed within one year after the date of 
death.  38 U.S.C.A. § 5121(c).  In June 2003, the appellant 
filed such a claim.

38 U.S.C. § 5121(a) was revised by the Veterans Benefits Act 
of 2003, Pub. L. No. 108-183, § 104, effective December 16, 
2003.  This revision repealed the two- year limit on accrued 
benefits so that a veteran's survivor may receive the full 
amount of an award for accrued benefits; however, this 
revision relates only to cases where the veteran's death 
occurred on or after the date of enactment, December 16, 
2003.  It does not affect cases involving deaths prior to 
that time, such as this case.

Although the claim for accrued benefits under 38 U.S.C.A. § 
5121 is a matter separate from the veteran's claims, as it is 
based upon a separate statutory entitlement of the survivor 
for which an application must be filed in order to receive 
benefits, it is at the same time derivative of the veteran's 
claims, in that the claimant's entitlement is based upon the 
veteran's entitlement.  Zevalkink v. Brown, 6 Vet. App. 483 
(1994); aff'd, 102 F.3d 1236 (Fed. Cir. 1996).  

For a surviving spouse to be entitled to accrued benefits, 
the veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision.  Jones v. West, 136 F.3d 1296, 
1299-1300 (Fed. Cir. 1998).

The term "pending claim" means an application, formal or 
informal, which has not been finally adjudicated.  38 C.F.R. 
§ 3.160(c).  The term "finally adjudicated claim" means an 
application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the 
date of notice of an award or disallowance, or by denial on 
appellate review, whichever is earlier.  38 C.F.R. §§  
3.160(d).

Analysis

In this case, the RO has essentially denied the appellant's 
claim for accrued benefits on the basis that the veteran did 
not have a claim pending at the time of his death.  Thus, the 
question before the Board is whether the veteran had any 
pending claims at the time of his death.  

In a June 1999 rating action, it was noted that a July 1972 
rating action had deferred adjudication of a claim of service 
connection for nervousness, a change in vision and in speech, 
and depressed mood.  The June 1999 rating action further 
noted that an October 1972 rating action granted service 
connection for skull fracture residuals and assigned a 
noncompensable rating and that since the "nervousness, change 
in vision and speech, and depressed mood were claimed as 
residual symptoms of the skull fracture, not as independent 
disabilities [] the action on the issue of service connection 
of service connection for residuals of a skull fracture 
included consideration of the alleged symptoms."  Notice of 
the determination was issued on July 1, 1999.

A notice of disagreement (NOD), dated June 22, 2000, was 
received, addressing the June 1999 rating as to the effect of 
the 1972 rating action, essentially alleging that the claims 
for service connection for nervousness, change in vision and 
speech, and depressed mood had not been adjudicated by the RO 
in the 1972 ratings.  A statement of the case was not issued.  
However, received on September 27, 2000, was a letter to the 
RO from the veteran's attorney dated September 25, 2000, 
addressing "Clear and Unmistakable Error (CUE) in the 7/13/72 
& 10/18/72 Rating Decisions.  WITHDRAWAL OF ISSUE LISTED 
ABOVE."  In the text of that correspondence, the attorney 
stated "[p]lease withdraw the issue referenced above and send 
me written confirmation that this has been done."  In a 
letter dated March 14, 2001, the veteran's attorney alleged 
that on June 22, 2000, he had filed an NOD "expressing that 
the VARO's 1972 decisions only dealt with immature 
personality and did not adjudicate [OBS] and to date, I have 
not received a Statement of the Case.  Please issue a 
Statement of the Case within 30 days or provide me with a 
written explanation for any further delay."

It appears that the matter addressed in the attorney's March 
2001 letter is the same as the matter addressed in the June 
1999 rating action from which an appeal was initiated by the 
June 22, 2000, NOD but was then apparently withdrawn in 
September 2000.  The veteran's representative's attempt in 
March 2001 to reinstate the appeal was beyond the appeal 
period.  As such, the Board finds that the issue of 
entitlement to service connection for nervousness, change in 
vision and speech, and depressed mood was not pending at the 
time of the veteran's death.  As such, there can be no award 
of accrued benefits based thereon, and the appeal is denied.



ORDER

Entitlement to accrued benefits based on a pending claim of 
entitlement to service connection for nervousness, a change 
in vision and in speech, and depressed mood, is denied.


REMAND

A formal claim for a TDIU rating, dated May 2, 1995, was 
received from the veteran's attorney on May 5, 1995.  A July 
1995 rating decision denied, in pertinent part, entitlement 
to a total rating based on individual unemployability.  
Notice of the determination was issued later that same month, 
and a notice of disagreement therewith was received in August 
1995.  A March 1998 rating action granted an increase from a 
10 percent rating to a 100 percent schedular rating for 
service-connected skull fracture residuals with organic brain 
syndrome, effective April 16, 1992 (date of receipt of the 
claim for an increased rating), and determined that the issue 
of entitlement to a total rating based on individual 
unemployability was moot.  In a May 1998 Board decision the 
Board found, in pertinent part, that a TDIU rating had been 
rendered moot by the assignment of a 100 percent schedular 
rating.  That Board decision was appealed to the United 
States Court of Appeals for Veterans Claims (Court) which in 
March 2000, in pertinent part, vacated the Board's finding 
that the TDIU claim was moot, and remanded that matter for 
readjudication.

In a January 17, 2001 decision, the Board determined that the 
TDIU claim had been rendered moot.  The veteran appealed the 
Board's January 17, 2001 decision and in May 2001, pursuant 
to an Unopposed Motion for Remand by VA, the Court vacated 
the decision and remanded it to the Board.

A May 2002 Board decision held that entitlement to a total 
disability rating due to individual unemployability was 
rendered moot by the assignment of a 100 percent scheduler 
rating, effective April 16, 1992, and the veteran appealed 
the Board's decision to the Court.  On June 20, 2003, counsel 
for the veteran filed an unopposed motion to withdraw the 
appeal as the veteran died in June 2003, prior to any 
determination by the Court.  The Court, in a July 2003 order, 
granted the counsel's motion, vacated the Board's decision 
from which the appeal had been taken, and dismissed the 
appeal for lack of jurisdiction, by virtue of the veteran's 
death.

In November 2003 the Board, based on a lack of jurisdiction 
to adjudicate the merits of the claim due to the veteran's 
death, dismissed the appeal of whether the veteran's claim of 
entitlement to a total disability rating due to individual 
unemployability was rendered moot by the assignment of a 100 
percent schedular rating, effective April 16, 1992.

While this issue, during the veteran's lifetime, was styled 
as whether the veteran's claim of entitlement to a total 
disability rating due to individual unemployability was 
rendered moot by the assignment of a 100 percent scheduler 
rating, effective April 16, 1992, the Board notes that the 
essence of the claim from the beginning had been to obtain 
entitlement to TDIU effective prior to April 16, 1992, the 
date of the assignment of a 100 percent schedular rating.

Based on the circumstances of this case, the Board finds that 
the issue of entitlement to a total disability rating due to 
individual unemployability (TDIU) effective earlier than 
April 16, 1992 was pending at the time of the veteran's death 
and should be adjudicated by the AOJ prior to consideration 
by the Board.

In June 2003 the veteran died, and later that month the 
appellant submitted a timely application for dependency and 
indemnity compensation and accrued benefits.  Thus, her claim 
for accrued benefits must be adjudicated on the merits as the 
veteran had the claim pending at the time of his death.  
Taylor v. Nicholson, 21 Vet. App. 126 (2007).

As the AOJ has not yet considered the underlying merits of 
the accrued benefits claim, and as VCAA notice has not been 
sent to the appellant, a remand for that action is now 
necessary.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the claimant has been prejudiced 
thereby).

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter with 
regard to the appellant's claim for 
accrued benefits in accordance with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).  In particular, the appellant 
should be provided with (1) notice of 
what information or evidence is necessary 
to substantiate the claim; (2) notice of 
what subset of the necessary information 
or evidence, if any, that the claimant is 
to provide; and (3) notice of what subset 
of the necessary information or evidence, 
if any, that the VA will attempt to 
obtain.  She should also be advised that 
a disability rating and effective date 
will be assigned in the event of award of 
any benefit sought, consistent with 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The AOJ should then readjudicate the 
issue of entitlement to accrued benefits 
based on a pending claim of entitlement 
to a total disability rating due to 
individual unemployability (TDIU) 
effective earlier than April 16, 1992.  
If the benefit sought is not granted to 
the appellant's satisfaction, a 
supplemental statement of the case should 
be issued, and the appellant and her 
representative should be afforded the 
appropriate period to respond.  
Thereafter, the case should be returned 
to the Board, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


